Citation Nr: 1032103	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for coronary 
artery disease secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease 
secondary to service connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for hypertension 
secondary to service connected diabetes mellitus.

4.  Entitlement to service connection for hypertension secondary 
to service connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony to the undersigned Veterans Law 
Judge at a September 2009 videoconference hearing.  A transcript 
of this hearing is contained in the claims folder.  

The Board obtained an expert medical opinion from the Veterans 
Health Administration (VHA) in April 2010.  The Veteran and his 
representative were provided with a copy of this opinion and 
afforded a chance to respond.  The Board will now proceed with 
adjudication of his claims. 

The Board notes that there is a previous final decision that 
addressed the current issues on appeal.  The RO had reopened the 
Veteran's claim, and the June 2008 statement of the case 
addresses this matter on a de novo basis.  However, a 
determination on whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed before 
the Board may consider an underlying claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of 
the RO's action, the Board must initially address the question of 
whether new and material evidence has been presented to reopen 
the Veteran's claims.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156a (2009).  As the Board will find that 
new and material evidence has been submitted, this will not 
result in any harm to the Veteran's appeals.  

The Board further notes that the Veteran's claim for service 
connection for coronary artery disease and hypertension has been 
developed as a single issue.  However, as these are two distinct 
disabilities and as there will be two different outcomes, the 
Board will consider these disabilities separately.  


FINDINGS OF FACT

1.  Entitlement to service connection for coronary artery disease 
and hypertension was denied in a January 2004 rating decision; 
the Veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

2.  Evidence received since January 2004 includes medical records 
that were not available at the time of this decision, and which 
purports to show that the development of the Veteran's diabetes 
mellitus did not post date the development of his coronary artery 
disease, which was the basis of the January 2004 denial. 

3.  Although the Veteran had many risk factors for coronary 
artery disease, the medical opinions show that it is as likely as 
not that the Veteran's coronary artery disease has been 
permanently made worse as a result of his service connected 
diabetes mellitus.  

4.  The preponderance of the medical opinions finds that the 
Veteran's service connected diabetes mellitus did not lead to the 
development of hypertension, nor did it cause his hypertension to 
permanently increase in severity.  The disorder was first shown 
years post service and is unrelated thereto.




CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to 
service connection for coronary artery disease and hypertension 
as secondary to service connected diabetes mellitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009).  

2.  Evidence received since January 2004 is new and material, and 
the Veteran's claims for service connection for coronary artery 
disease and hypertension as secondary to his service connected 
diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  With resolution of reasonable doubt in the appellant's favor, 
the Veteran's coronary artery disease was aggravated by his 
service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).  

4.  The Veteran's hypertension was not incurred due to or 
aggravated by his service or his service connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

Also, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim for 
the benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial. 

In this case, the Veteran was provided with a letter in April 
2007 that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Dingess and Pelegrini.  This letter also 
contained the notice required by Kent, and was provided to the 
Veteran prior to the initial adjudication of his claims.  The 
Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have been 
obtained.  She was afforded appropriate VA examinations and 
pertinent opinions have been received.  The Veteran appeared at a 
hearing to offer sworn testimony in this case.  There is no 
indication that there is any relevant evidence outstanding in 
these claims, and the Board will proceed with consideration of 
the Veteran's appeals.

Service Connection

The Veteran contends that his service connected diabetes mellitus 
has either caused or aggravated his coronary artery disease and 
his hypertension.  

The record confirms that entitlement to service connection for 
diabetes mellitus was established in a January 2004 rating 
decision.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the Veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

New and Material

The record shows that the Veteran's claims were previously denied 
in a January 2004 rating decision.  The Veteran was notified of 
this decision and provided with his appellate rights in a January 
2004 letter.  The Veteran did not submit a notice of disagreement 
with this decision within one year of receipt of the letter.  
Therefore, the January 2004 decision is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A review of the January 2004 rating decision shows that based on 
the evidence then available, his heart attacks began in 1983, 
which predated the discovery of diabetes mellitus by many years.  
Therefore, the decision concluded that as the heart disease 
existed prior to the diabetes mellitus, then the diabetes could 
not have possibly caused the hypertension or coronary artery 
disease.  

The evidence received since January 2004 includes private medical 
records dated February 1983, which show treatment for the 
Veteran's initial myocardial infarction.  However, these records 
also include a diagnosis of recently discovered diabetes.  

As the February 1983 private medical records were not considered 
by the January 2004 rating decision, this evidence is considered 
new.  Furthermore, as these records purport to establish that 
diabetes existed prior to the development of coronary artery 
disease and hypertension, it is material, as the absence of such 
information was the basis for the original denial.  Therefore, 
the Veteran's claims are reopened. 

The Board will now review the Veteran's claim on a de novo basis.  
It may do so without fear of harm to the Veteran's appeals, as 
the coronary artery disease claim will be allowed and as the RO 
also considered the hypertension claim on a de novo basis.  

Coronary Artery Disease

In claims for secondary service connection, the best evidence 
will be medical opinions from qualified experts.  Therefore, the 
Board will review the opinions in this case. 

A December 2003 VA examiner reviewed the claims folder and noted 
that the Veteran has significant coronary artery disease, which 
predated his diabetes.  His first myocardial infarction was in 
1983 and diabetes had not been diagnosed until 1988 or 1989.  The 
examiner did note that the diabetes was likely to be aggravating 
the coronary artery disease, but added that it was not possible 
to determine how much the diabetes had aggravated the coronary 
artery disease over and above its natural progression.  

A private physician notes that the Veteran was her patient, and 
opined in May 2007 that he was totally disabled because of severe 
coronary artery disease.  The physician believed that this was 
partly contributed to by his diabetes.  

In July 2007, another VA examiner saw the Veteran and reviewed 
his claims folder.  It was noted that his first heart attack 
preceded the diagnosis of diabetes by six years.  The examiner 
stated that the Veteran had extensive coronary artery disease for 
many years prior to the diagnosis of diabetes mellitus.  The 
examiner opined that the Veteran's preexisting extensive coronary 
artery disease was not aggravated by his diabetes mellitus.  His 
vascular disease was well established and well-progressed to the 
point of causing a heart attack six years prior to the Veteran's 
diagnosis of diabetes.  

Additional private medical records were received in May 2008 
which established that diabetes mellitus had first been diagnosed 
in February 1983 at the time of the Veteran's treatment for his 
first myocardial infarction.  Afterwards, the Veteran's claims 
folder was forwarded to the same VA examiner who provided the 
July 2007 opinion in order to ascertain whether or not the 
additional evidence changed his previous opinion.  In June 2008, 
the examiner stated that it was less likely than not that the 
Veteran's 1983 myocardial infarction was related to or aggravated 
by his service connected diabetes.  The examiner noted that the 
diabetes and the myocardial infarction were diagnosed at the same 
time, but that it takes many years for diabetes mellitus to cause 
heart disease.  

An undated letter from a private nurse practitioner was received 
in October 2009.  She noted that diabetes is an independent risk 
factor for cardiovascular disease in both men and women.  The 
Veteran had diabetes since 1983, and it was noted that his heart 
disease had become worse in 2005.  The examiner concluded by 
noting that there was a very strong correlation between diabetes, 
coronary vascular disease and heart disease.  

The April 2010 VHA opinion included a lengthy review of the 
Veteran's medical history.  It was noted that the Veteran's risk 
factors for coronary artery disease in addition to diabetes 
mellitus included hypertension, obesity, hyperlipidemia, and a 
history of remote cigarette smoking.  The examiner opined that he 
was unable to determine if it was as likely as not that the 
coronary artery disease was due to diabetes mellitus.  However, 
he further opined that it was a component along with the 
hypertension, hyperlipidemia, and remote cigarette smoking.  Then 
the examiner stated that since there were multiple other risk 
factors for coronary disease, it was "only as likely than not 
(50 percent probability) that the service connected diabetes 
mellitus caused the coronary artery disease."  He then added 
that it was as likely as not that the diabetes mellitus 
aggravated the coronary artery disease.  

After weighing these opinions, the Board finds that entitlement 
to service connection for coronary artery disease as secondary to 
the Veteran's service connected diabetes mellitus is warranted.  

The negative opinions include the December 2003 VA opinion, the 
July 2007 VA opinion, and the June 2008 follow up opinion.  The 
December 2003 and July 2007 opinions were based on the erroneous 
assumption that the coronary artery disease predated the 
diagnosis of diabetes mellitus by several years.  This was 
discredited by the February 1983 private medical records received 
in May 2008.  However, the July 2007 examiner continued to 
express a negative opinion in the June 2008 follow up on the 
basis that the coronary artery disease and the diabetes were 
discovered at the same time, and that there was no evidence that 
the diabetes had been present for the many years it would take to 
cause coronary artery disease. 

In contrast, the May 2007 private medical opinion and the April 
2010 VHA opinion both indicate that diabetes mellitus was a 
contributing factor in the development of the Veteran's coronary 
artery disease.  In fact, although the April 2010 examiner 
initially said that he was unable to determine if it was as 
likely as not that diabetes mellitus caused the coronary artery 
disease, he concluded by adding that it was as likely than not 
(50 percent probability) that the service connected diabetes 
mellitus aggravated the coronary artery disease.  The Board notes 
that a 50 percent probability represents equipoise, in which case 
reasonable doubt is resolved in favor of the Veteran.  Therefore, 
the Board finds that entitlement to service connection for 
coronary artery disease is established.  38 U.S.C.A. § 5107(b). 



Hypertension

Once again, the key factor in determining whether or not the 
Veteran has developed hypertension secondary to his service 
connected diabetes mellitus is the content of the expert medical 
opinions.  The pathology was not noted in service or within 1 
year of separation from service.

The December 2003 private examiner found that there was no 
evidence of a history of hypertension in the claims folder. 

The May 2007 private opinion did not address the matter of 
hypertension.

The July 2007 examiner conducted a physical examination of the 
Veteran and reviewed the claims folder.  He opined that the 
Veteran had hypertension, which was not caused by diabetes 
mellitus.  The examiner did not provide the basis for this 
opinion.  His June 2008 follow up again stated that hypertension 
was not caused or aggravated by diabetes mellitus, and added that 
there had been no increase in the manifestation of hypertension 
due to diabetes mellitus. 

The October 2009 private opinion did not address the matter of 
hypertension.  

The April 2010 VA examiner stated that the Veteran's diabetes 
mellitus did not cause his hypertension.  This was because it was 
extremely likely that the Veteran had essential hypertension, 
which made atherosclerotic narrowing of the renal arteries, a 
potential diabetes-induced secondary cause of hypertension, 
extremely unlikely.  This same reasoning applied to the 
examiner's opinion that it was unlikely the diabetes aggravated 
the hypertension.

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hypertension as secondary to his service connected diabetes 
mellitus.  There are no medical opinions in support of such a 
relationship.  The April 2010 examiner explained why the 
relationship was unlikely.  Therefore, as the record does not 
contain any qualified medical evidence to support such a 
relationship, entitlement to service connection is not 
established.  

In reaching this decision, the Board notes the Veteran's sincere 
belief that he has developed hypertension secondary to his 
diabetes mellitus.  However, there is no indication that the 
Veteran has the medical expertise to express such an opinion.  
The expert opinions are unanimously against the Veteran's claim, 
and the Board must find that there is no causal relationship 
between the diabetes mellitus and hypertension, and the Veteran's 
claim must be denied. 


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for service connection for coronary artery 
disease secondary to service connected diabetes mellitus; to this 
extent only the appeal is granted. 

Entitlement to service connection for coronary artery disease 
secondary to service connected diabetes mellitus is granted. 

New and material evidence has been received to reopen the 
Veteran's claim for service connection for hypertension secondary 
to service connected diabetes mellitus; to this extent only the 
appeal is granted. 

Entitlement to service connection for hypertension secondary to 
service connected diabetes mellitus is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


